DETAILED ACTION
Continued Examination Under 37 CFR 1.114	
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.

Response to Amendment
The Amendment filed on June 01, 2022 has been entered. Claims 1-16 and 21 remain pending in the application, of which claims 7 and 8 are withdrawn as being drawn to a nonelected invention. Applicant’s amendments to the Claims have overcome each and every objection and 103 rejection previously set forth in the Final Office Action mailed on May 10, 2022. However, Applicant’s amendments to the Claims have necessitated new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9, 11, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV et al. (US 2017/0007247), hereinafter Shelton, in view of Doll et al. (US 7,380,695), hereinafter Doll.
Regarding claim 1, Shelton discloses a method for controlling a powered surgical stapler (10 in Figure 1) that includes an end effector (12 in Figure 1) with a second jaw (24 in Figure 1) that is movable between an open position and a closed position relative to a first jaw (22 in Figure 1) (Paragraphs 0043, 0046, and 0048), wherein the first jaw (22) comprises an onboard rotary drive shaft (36 in Figures 3, 5, and 6) configured to drive a firing member (32 in Figures 3, 5, and 6) that is movable between a starting position and an ending position within the end effector (12) (Paragraphs 0049), and wherein said method comprises:
installing a surgical staple cartridge (34 in Figures 3 and 5) in the first jaw (22) of the end effector (12) such that a camming assembly (33) that is movably supported in the surgical staple cartridge (34) (Paragraph 0046 lines 27-35 state that camming assembly 33 may be an integral component / part of cartridge 34, which is embodiment being relied upon in this rejection) for axial travel therein between an unfired position and a fired position (Paragraphs 0046, 0049, and 0096), is positioned to drivingly engage the onboard rotary drive shaft (36) in the first jaw (22) (Paragraph 0049, Figure 3);
generating a first rotary control motion (rotation of yoke 250 described in Paragraph 0063 lines 1-2) (Paragraph 0063);
converting the first rotary control motion (rotation of yoke 250) to a first axial motion (axial motion of 256, 258, 40, and 42, collectively, described in Paragraph 0063 lines 2-5) (Paragraph 0063);
converting the first axial motion (axial motion of 256, 258, 40, and 42, collectively) to a pivoting closure motion (pivotal motion of the proximal portion of anvil 24 about pivot pins 25 described in Paragraph 0063 lines 6-7) (Paragraph 0063);
applying the pivoting closure motion (pivotal motion of the proximal portion of anvil 24 about pivot pins 25) to the second jaw (24) to pivot the second jaw (24) to the closed position (Paragraph 0063 lines 6-7);
generating a second rotary control motion (rotation of drive gear 54 in Figures 4-6) (Paragraph 0049 lines 8-13); and
applying the second rotary control motion (rotation of drive gear 54) to the onboard rotary drive shaft (36) (Paragraph 0049 lines 8-16).
However, Shelton does not disclose: preventing axial movement of the firing member from the starting position to the ending position unless the camming assembly in the installed surgical staple cartridge is in the unfired position.
Doll teaches that it was known to prevent axial movement of a firing member (14 in Figures 31-34) of a surgical stapler (10) from a starting position to an ending position (via firing member lockout system 280, 282, 284, 286, 288, 290, and 46, collectively, in Figures 30-34) unless a camming assembly (218 in Figures 31 and 32) in an installed surgical staple cartridge (37 in Figures 31-34) is in an unfired position (position of 218 shown in Figure 31) (Col. 12 line 45 – Col. 13 line 15), in order to prevent firing of the surgical stapler (10) when either a staple cartridge is not installed or is spent, and thereby prevent severing of tissue in instances where simultaneous stapling would not occur (Col. 2 lines 18-25, Col. 12 lines 56-61, Col. 13 lines 13-15).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Shelton to incorporate the teachings of Doll by preventing axial movement of the firing member (32 of Shelton) from the starting position to the ending position (via firing member lockout system 280, 282, 284, 286, 288, 290, and 46, collectively of Doll) unless the camming assembly (33 of Shelton) in the installed surgical staple cartridge (34 of Shelton) is in the unfired position, as taught by Doll, because doing so would prevent firing of the surgical stapler (10 of Shelton) when either a staple cartridge is not installed or is spent, and thereby prevent severing of tissue in instances where simultaneous stapling would not occur.
Regarding claim 2, Shelton in view of Doll teaches that said preventing axial movement comprises:
engaging a firing member lockout system (280, 282, 284, 286, 288, 290, and 46, collectively of Doll) in a locked position (shown in Figure 30 of Doll) to prevent axial movement of the firing member (32 of Shelton, as modified in view of Doll) prior to said installing (because Doll teaches preventing axial movement of firing member 14 using the firing member lockout system [280, 282, 284, 286, 288, 290, and 46, collectively] prior to installing of staple cartridge 37 in Col. 12 lines 56-61, Col. 4 lines 20-23, and Col. 2 lines 18-22 of Doll); and
maintaining the firing member lockout system (280, 282, 284, 286, 288, 290, and 46, collectively of Doll) in the locked position (shown in Figure 30 of Doll) unless the camming assembly (33 of Shelton) in the installed surgical staple cartridge (34 of Shelton) is in the unfired position in which the camming assembly (33 of Shelton) unlockingly engages the firing member lockout system when the surgical staple cartridge (34 of Shelton) is installed in the end effector (12 of Shelton as modified in view of Doll) (because Doll teaches, in Col. 12 line 50 – Col. 13 line 15 and Col. 2 lines 18-22, maintaining the firing member lockout system [280, 282, 284, 286, 288, 290, and 46, collectively] in the locked position shown in Figure 30 of Doll unless camming assembly 218 unlockingly engages the firing member lockout system when the surgical staple cartridge 37 is installed).
Regarding claim 5, Shelton discloses that the camming assembly (33) is configured to be axially moved through the surgical staple cartridge (34) upon said generating the second rotary control motion (rotation of drive gear 54) (Paragraphs 0049 lines 11-21).
Regarding claim 9, Shelton discloses that said generating the first rotary control motion (rotation of yoke 250) in a first rotary direction (the rotation direction of 250 which causes 256, 258, 40, and 42 to axially move distally as described in Paragraph 0063 lines 1-5) is discontinued after said applying the pivoting closure motion (pivotal motion of the proximal portion of anvil 24 about pivot pins 25) to the second jaw (24) to pivot the second jaw (24) to the closed position (because yoke 250 is rotated in the first rotary direction just enough to close second jaw 24 when closure trigger 18 is fully pulled and locked in its closure position, after which yoke 250 cannot be rotated in the first rotary direction any further and firing trigger 20 can be pulled to cause stapling and severing of clamped tissue, as described in Paragraphs 0043, 0045, and 0063).
Regarding claim 11, Shelton discloses a method for controlling a powered surgical stapler (10 in Figure 1) that includes an end effector (12 in Figure 1) with jaws (22 and 24 in Figure 1) that are movable between an open position and a closed position by an axially movable closure member (256, 258, 40, and 42 collectively in Figures 4-9) (Paragraph 0063), wherein a first jaw (22 in Figure 1) comprises a rotary drive shaft (36 in Figures 3, 5, and 6) configured to axially drive a firing member (32 in Figures 3, 5, and 6) between a starting position and an ending position within the end effector (12) (Paragraph 0049), and wherein said method comprises:
installing a surgical staple cartridge (34 in Figures 3 and 5) in the first jaw (22) of the end effector (12) such that a camming assembly (33) that is axially movable between an unfired position and a fired position within the surgical staple cartridge (34) (Paragraph 0046 lines 27-35 state that camming assembly 33 may be an integral component / part of cartridge 34, which is embodiment being relied upon in this rejection, Paragraphs 0046, 0049, and 0096) drivingly engages the rotary drive shaft (36) (Paragraph 0049, Figure 3);
applying a first rotary control motion (rotation of yoke 250 described in Paragraph 0063 lines 1-2) to the closure member (256, 258, 40, and 42 collectively) to cause the closure member (256, 258, 40, and 42 collectively) to apply a closure motion to the jaws (22 and 24) to move the jaws (22 and 24) to the closed position (Paragraph 0063 lines 1-7); and
applying a second rotary control motion (rotation of motor 65 in Figures 7-10; or rotation of rotary drive shaft 36) to the firing member (32) (Paragraph 0058; or Paragraph 0049).
However, Shelton does not disclose: preventing axial movement of the firing member from the starting position to the ending position unless the camming assembly in the installed surgical staple cartridge is in the unfired position.
Doll teaches that it was known to prevent axial movement of a firing member (14 in Figures 31-34) of a surgical stapler (10) from a starting position to an ending position (via firing member lockout system 280, 282, 284, 286, 288, 290, and 46, collectively, in Figures 30-34) unless a camming assembly (218 in Figures 31 and 32) in an installed surgical staple cartridge (37 in Figures 31-34) is in an unfired position (position of 218 shown in Figure 31) (Col. 12 line 45 – Col. 13 line 15), in order to prevent firing of the surgical stapler (10) when either a staple cartridge is not installed or is spent, and thereby prevent severing of tissue in instances where simultaneous stapling would not occur (Col. 2 lines 18-25, Col. 12 lines 56-61, Col. 13 lines 13-15).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Shelton to incorporate the teachings of Doll by preventing axial movement of the firing member (32 of Shelton) from the starting position to the ending position (via firing member lockout system 280, 282, 284, 286, 288, 290, and 46, collectively of Doll) unless the camming assembly (33 of Shelton) in the installed surgical staple cartridge (34 of Shelton) is in the unfired position, as taught by Doll, because doing so would prevent firing of the surgical stapler (10 of Shelton) when either a staple cartridge is not installed or is spent, and thereby prevent severing of tissue in instances where simultaneous stapling would not occur.
Regarding claim 12, Shelton in view of Doll teaches that said preventing axial movement comprises:
engaging a firing member lockout system (280, 282, 284, 286, 288, 290, and 46, collectively of Doll) in a locked position (shown in Figure 30 of Doll) to prevent axial movement of the firing member (32 of Shelton, as modified in view of Doll) prior to said installing (because Doll teaches preventing axial movement of firing member 14 using the firing member lockout system [280, 282, 284, 286, 288, 290, and 46, collectively] prior to installing of staple cartridge 37 in Col. 12 lines 56-61, Col. 4 lines 20-23, and Col. 2 lines 18-22 of Doll); and
maintaining the firing member lockout system (280, 282, 284, 286, 288, 290, and 46, collectively of Doll) in the locked position (shown in Figure 30 of Doll) unless the camming assembly (33 of Shelton) in the installed surgical staple cartridge (34 of Shelton) unlockingly engages the firing member lockout system when the surgical staple cartridge (34 of Shelton) is installed in the end effector (12 of Shelton as modified in view of Doll) (because Doll teaches, in Col. 12 line 50 – Col. 13 line 15 and Col. 2 lines 18-22, maintaining the firing member lockout system [280, 282, 284, 286, 288, 290, and 46, collectively] in the locked position shown in Figure 30 of Doll unless camming assembly 218 unlockingly engages the firing member lockout system when the surgical staple cartridge 37 is installed).
Regarding claim 21, Shelton discloses a method for operating a surgical stapler (10 in Figure 1), wherein the surgical stapler (10) comprises a first jaw (22 in Figure 1) that operably supports a rotatable drive shaft (36 in Figures 3, 5, and 6) (Paragraphs 0049), and a second jaw (24 in Figure 1) that is selectively pivotable relative to the first jaw (22) between an open position and a closed position (Paragraphs 0043, 0046, and 0048), wherein said method comprises:
drivingly engaging a camming assembly (33) that is movably supported in a replaceable surgical staple cartridge (34 in Figures 3 and 5) (Paragraph 0046 lines 27-35 state that camming assembly 33 may be an integral component / part of cartridge 34, which is embodiment being relied upon in this rejection) with the rotatable drive shaft (36) supported in the first jaw (22) of the surgical stapler (10) (Paragraph 0049, Figure 3);
generating a first rotary control motion (rotation of yoke 250 described in Paragraph 0063 lines 1-2) (Paragraph 0063);
converting the first rotary control motion (rotation of yoke 250) to a first axial motion (axial motion of 256, 258, 40, and 42, collectively, described in Paragraph 0063 lines 2-5) (Paragraph 0063);
converting the first axial motion (axial motion of 256, 258, 40, and 42, collectively) to a pivoting closure motion (pivotal motion of the proximal portion of anvil 24 about pivot pins 25 described in Paragraph 0063 lines 6-7) (Paragraph 0063);
applying the pivoting closure motion (pivotal motion of the proximal portion of anvil 24 about pivot pins 25) to the second jaw (24) of the surgical stapler (10) to pivot the second jaw (24) from the open position to the closed position relative to the first jaw (22) (Paragraph 0063 lines 6-7); and
applying a second rotary control motion (rotation of drive gear 54 in Figures 4-6) to the rotatable drive shaft (36) (Paragraph 0049 lines 8-16);
wherein a firing member (32 in Figures 3, 5, and 6) that is rotatably journaled on the rotatable drive shaft (36) is axially movable from a starting position to an ending position within the replaceable surgical staple cartridge (34) (Paragraph 0049).
However, Shelton does not disclose: preventing axial movement of a firing member that is rotatably journaled on the rotatable drive shaft from a starting position to an ending position within the replaceable surgical staple cartridge unless the camming assembly is in an unfired position within the replaceable surgical staple cartridge.
Doll teaches that it was known to prevent axial movement of a firing member (14 in Figures 31-34) of a surgical stapler (10) from a starting position to an ending position (via firing member lockout system 280, 282, 284, 286, 288, 290, and 46, collectively, in Figures 30-34) within a replaceable surgical staple cartridge (37 in Figures 31-34) unless a camming assembly (218 in Figures 31 and 32) is in an unfired position (position of 218 shown in Figure 31) within the replaceable surgical staple cartridge (37) (Col. 12 line 45 – Col. 13 line 15), in order to prevent firing of the surgical stapler (10) when either a staple cartridge is not installed or is spent, and thereby prevent severing of tissue in instances where simultaneous stapling would not occur (Col. 2 lines 18-25, Col. 12 lines 56-61, Col. 13 lines 13-15).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Shelton to incorporate the teachings of Doll by preventing axial movement of the firing member (32 of Shelton) that is rotatably journaled on the rotatable drive shaft (36 of Shelton) from a starting position to an ending position (via firing member lockout system 280, 282, 284, 286, 288, 290, and 46, collectively of Doll) within the replaceable surgical staple cartridge (34 of Shelton) unless the camming assembly (33 of Shelton) is in an unfired position within the replaceable surgical staple cartridge, because doing so would prevent firing of the surgical stapler (10 of Shelton) when either a staple cartridge is not installed or is spent, and thereby prevent severing of tissue in instances where simultaneous stapling would not occur.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton in view of Doll in further view of Cropper et al. (US 2015/0359536), hereinafter Cropper.
Regarding claim 3, Shelton in view of Doll teaches all the limitations of the claim as stated above except: preventing the second jaw from moving to the closed position unless the installed surgical staple cartridge is compatible with the end effector.
Cropper teaches that it was known to prevent a second jaw (220 in Figure 6) of an end effector (200 in Figure 6) from moving to a closed position (via closure lockout system 250, 269, 214 and 240, collectively, in Figure 6) unless an installed surgical staple cartridge (300 in Figure 6) is compatible with (i.e. the cartridge has release members 320 and is fully seated in first jaw 210) the end effector (200) (Paragraphs 0091, 0097, and 0098), in order to prevent actuation and firing of the end effector (200) when a compatible staple cartridge has not been properly installed in a first jaw (210 in Figure 6) of the end effector (200) (Paragraph 0097 lines 17-24, Paragraph 0091 lines 1-4).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have prevented the second jaw (24 of Shelton) from moving to the closed position (via closure lockout system 250, 269, 214 and 240, collectively of Cropper) unless the installed surgical staple cartridge (34 of Shelton) is compatible with the end effector (12 of Shelton as modified in view of Doll), as taught by Cropper, because doing so would prevent actuation and firing of the end effector when a compatible staple cartridge has not been properly installed in the first jaw (22 of Shelton as modified in view of Doll) of the end effector and thereby prevent improper/unsafe firing of the end effector.
Regarding claim 4, Shelton in view of Doll in further view of Cropper teaches that said preventing the second jaw (24 of Shelton as modified in view of Cropper) from moving to the closed position comprises:
engaging a closure lockout system (250, 269, 214 and 240, collectively of Cropper) in a locked open position (the position in which 250 of Cropper is in its distal-most position shown in Figures 16 and 17 of Cropper) to prevent the second jaw (24 of Shelton as modified in view of Cropper) from pivoting in response thereto (Paragraphs 0097 and 0091 of Cropper); and
maintaining the closure lockout system (250 of Cropper) in the locked open position (the position in which 250 of Cropper is in its distal-most position) unless an unlocking feature (320 in Figures 14 and 15 of Cropper) is present on the installed surgical staple cartridge (34 of Shelton as modified in view of Cropper) to unlockingly engage the closure lockout system (250, 269, 214 and 240, collectively of Cropper) when the surgical staple cartridge (34 of Shelton as modified in view of Cropper) is installed in the end effector (12 of Shelton as modified in view of Doll and Cropper) (Paragraph 0098 of Cropper).

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton in view of Doll in further view of Huang et al. (US 2016/0100837), hereinafter Huang.
Regarding claim 6, Shelton in view of Doll teaches all the limitations of the claim as stated above but does not expressly teach: the camming assembly is configured to threadably interface with the onboard rotary drive shaft.
Huang teaches that it was known to provide a camming assembly (170’ in Figure 13) that is configured to threadably interface with an onboard rotary drive shaft (360 in Figure 13) (Paragraph 0063 lines 5-8), in order to allow the camming assembly (170’) to be displaced both proximally and distally by the onboard rotary drive shaft (360) depending on the direction in which the onboard rotary drive shaft (360) is rotated (Paragraph 0063 lines 3-14).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the camming assembly (33) of Shelton so that it is configured to threadably interface with the onboard rotary drive shaft (36 of Shelton), as taught by Huang, because doing so would allow the camming assembly to be displaced both proximally and distally by the onboard rotary drive shaft depending on the direction in which the onboard rotary drive shaft is rotated, and would therefore advantageously allow the camming assembly to be retracted in the proximal direction if ever necessary.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton in view of Doll in further view of Shelton, IV et al. (US 2014/0309666), hereinafter Shelton2.
Regarding claim 15, Shelton in view of Doll teaches that said applying the second rotary control motion (rotation of motor 65 of Shelton) to the firing member (32 of Shelton, as modified in view of Doll) comprises energizing a firing motor (65 in Figures 7-10 of Shelton) to apply a rotary firing motion to the rotary drive shaft (36 of Shelton) (Paragraphs 0058 and 0049 of Shelton); and that the first rotary control motion (rotation of yoke 250 of Shelton) is applied using a closure drive system (18, 250-252, and 254, collectively in Figures 7-10 of Shelton) (Paragraphs 0063 and 0062 of Shelton).
However, Shelton in view of Doll does not teach: said applying the first rotary control motion to the closure member to cause the closure member to apply the closure motion to the jaws to move the jaws to the closed position comprises energizing a closure motor to apply a rotary closure motion to a rotary closure shaft that rotatably interfaces with the closure member.
Shelton2 teaches that it was known to apply a first rotary control motion (rotation of closure motor 13105 in Figure 110) to a closure member (13125, 13120, and the “closure nut” described in Paragraph 0402, collectively) of a surgical stapler (13010 in Figures 107-110) using a closure drive system (the drive system comprising 13020, 13105, and 13110 in Figures 110, which causes the closure member [13125, 13120, and the “closure nut”, collectively] to move distally and proximally) to cause the closure member to apply a closure motion to jaws (13050 and 13055 in Figure 107) of an end effector (13012 in Figure 107) to move the jaws (13050 and 13055) to a closed position (Paragraph 0402), wherein applying the first rotary control motion (rotation of closure motor 13105) comprises energizing a closure motor (13105 in Figure 110) to apply a rotary closure motion to a rotary closure shaft (13110 in Figure 110) that rotatably interfaces with the closure member (13125, 13120, and the “closure nut” described in Paragraph 0402, collectively) (Paragraph 0402 lines 4-39), in order to allow the jaws (13050 and 13055) of the end effector (13012) to be closed only after a closure trigger (13020 in Figures 107-110) of the surgical stapler (13010) has been moved to its fully closed position (position of 13020 shown in Figure 109) (Paragraph 0403 lines 1-19).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Shelton in view of Doll to incorporate the teachings of Shelton2 (by substituting the closure drive system [18, 250-252, and 254, collectively] of Shelton for a closure drive system similar to the closure drive system [the drive system comprising 13020, 13105, and 13110, which causes the closure member to move distally and proximally] of Shelton2, and modifying the closure member [256, 258, 40, and 42 collectively] of Shelton as necessary so that it can be coupled to such a closure drive system) so that said applying the first rotary control motion to the closure member to cause the closure member to apply the closure motion to the jaws (22 and 24 of Shelton as modified in view of Doll) to move the jaws to the closed position comprises energizing a closure motor to apply a rotary closure motion to a rotary closure shaft that rotatably interfaces with the closure member, as taught by Shelton2, because doing so would allow the jaws (22 and 24 of Shelton as modified in view of Doll) of the end effector (12 of Shelton as modified in view of Doll) to be closed only after the closure trigger (18 of Shelton) of the surgical stapler (10 of Shelton as modified in view of Doll) has been moved to its fully closed position, and would therefore reduce the likelihood of the jaws being accidentally/inadvertently moved towards their closed position.

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 9-16, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 10, 13, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 10, the prior art taken alone or in combination fails to disclose or render obvious a method for controlling a powered surgical stapler, comprising: generating a first rotary control motion; converting the first rotary control motion to a first axial motion; converting the first axial motion to a pivoting closure motion; applying the pivoting closure motion to a second jaw of an end effector to pivot the second jaw to a closed position relative to a first jaw of the end effector; generating a second rotary control motion; and applying the second rotary control motion to an onboard rotary drive shaft of the first jaw that is configured to drive a firing member that is movable between a starting position and an ending position within the end effector; wherein said generating the first rotary control motion in a first rotary direction is maintained during said applying the second rotary control motion to the firing member.
The combination of these limitations makes dependent claim 10 allowable over the prior art.
The primary reference Shelton (US 2017/0007247), used by the examiner to reject claim 1 from which claim 10 depends, discloses discontinuing said generating the first rotary control motion (rotation of yoke 250) in a first rotary direction (the rotation direction of 250 which causes 256, 258, 40, and 42 to axially move distally as described in Paragraph 0063 lines 1-5) prior to said applying the second rotary control motion (rotation of drive gear 54) to the firing member (32) (because Shelton discloses, in Paragraphs 0043, 0045, 0046, 0063, 0064, 0089, 0095, and 0096, pulling the firing trigger 20 to cause firing of the firing member 32 only after locking closure trigger 18 in its fully retracted/closed position). Furthermore, Shelton taken in combination with the prior art fails to render obvious maintaining the generation of the first rotary control motion during the application of the second rotary control motion to the firing member, as recited in claim 10.
Regarding claim 13, the prior art taken alone or in combination fails to disclose or render obvious a method for controlling a powered surgical stapler, comprising: applying a first rotary control motion to an axially movable closure member to cause the closure member to apply a closure motion to jaws of an end effector to move the jaws to a closed position; and applying a second rotary control motion to a firing member that is configured to be axially driven by a rotary drive shaft of a first jaw between a starting position and an ending position within the end effector; wherein said applying the first rotary control motion is maintained during said applying the second rotary control motion to the firing member.
The combination of these limitations makes dependent claim 13 allowable over the prior art.
The primary reference Shelton (US 2017/0007247), used by the examiner to reject claim 11 from which claim 13 depends, discloses discontinuing said applying the first rotary control motion (rotation of yoke 250) prior to said applying the second rotary control motion (rotation of motor 65; or rotation of rotary drive shaft 36) to the firing member (32) (because Shelton discloses, in Paragraphs 0043, 0045, 0046, 0063, 0064, 0089, 0095, and 0096, pulling the firing trigger 20 to cause firing of the firing member 32 only after locking closure trigger 18 in its fully retracted/closed position). Furthermore, Shelton taken in combination with the prior art fails to render obvious maintaining the application of the first rotary control motion during the application of the second rotary control motion to the firing member, as recited in claim 13.
Regarding claim 14, the prior art taken alone or in combination fails to disclose or render obvious a method for controlling a powered surgical stapler, comprising: applying a first rotary control motion to an axially movable closure member to cause the closure member to apply a closure motion to jaws of an end effector to move the jaws to a closed position; and applying a second rotary control motion to a firing member that is configured to be axially driven by a rotary drive shaft of a first jaw between a starting position and an ending position within the end effector; wherein said applying the first rotary control motion is periodically maintained during said applying the second rotary control motion to the firing member while the firing member moves from the starting position to the ending position within the end effector.
The combination of these limitations makes dependent claim 14 allowable over the prior art.
The primary reference Shelton (US 2017/0007247), used by the examiner to reject claim 11 from which claim 14 depends, discloses discontinuing said applying the first rotary control motion (rotation of yoke 250) prior to said applying the second rotary control motion (rotation of motor 65; or rotation of rotary drive shaft 36) to the firing member (32) (because Shelton discloses, in Paragraphs 0043, 0045, 0046, 0063, 0064, 0089, 0095, and 0096, pulling the firing trigger 20 to cause firing of the firing member 32 only after locking closure trigger 18 in its fully retracted/closed position). Furthermore, Shelton taken in combination with the prior art fails to render obvious periodically maintaining the application of the first rotary control motion during the application of the second rotary control motion to the firing member while the firing member moves from the starting position to the ending position within the end effector, as recited in claim 14.
Regarding claim 16, the prior art taken alone or in combination fails to disclose or render obvious a method for controlling a powered surgical stapler, comprising: applying a first rotary control motion to an axially movable closure member to cause the closure member to apply a closure motion to jaws of an end effector to move the jaws to a closed position; applying a second rotary control motion to a firing member that is configured to be axially driven by a rotary drive shaft of a first jaw between a starting position and an ending position within the end effector, wherein said applying the first rotary control motion to the closure member comprises energizing a closure motor to apply a rotary closure motion to a rotary closure shaft that rotatably interfaces with the closure member, and wherein said applying the second rotary control motion to the firing member comprises energizing a firing motor to apply a rotary firing motion to the rotary drive shaft; discontinuing said energizing of the closure motor after the closure member has moved the jaws to the closed position; monitoring an amount of current drawn by the firing motor while the firing member is moved from the starting position to the ending position; and re-energizing the closure motor to apply rotary closure motions to the closure member when the amount of current drawn by the firing motor exceeds a predetermined threshold.
The combination of these limitations makes dependent claim 16 allowable over the prior art.
Shelton in view of Doll in further view of Shelton2 teaches all the limitations of claim 15 (from which claim 16 depends), as explained in the 103 rejection of claim 15 above. However, Shelton, Doll, and Shelton2 taken alone or in combination with the prior art fails to disclose or render obvious the combination of the steps of: “discontinuing said energizing of the closure motor after the closure member has moved the jaws to the closed position; monitoring an amount of current drawn by the firing motor while the firing member is moved from the starting position to the ending position; and re-energizing the closure motor to apply rotary closure motions to the closure member when the amount of current drawn by the firing motor exceeds a predetermined threshold”, as recited in claim 16.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TANZIM IMAM/
Examiner, Art Unit 3731